MEMORANDUM **
Steven Bernard Brooks, a federal prisoner, appeals from the district court’s order denying his motion for reconsideration of the denial of his 28 U.S.C. § 2255 motion. We have jurisdiction pursuant to 28 U.S.C. §§ 2253 and 1291, and we vacate and remand.
The district court issued a Certificate of Appealability on the narrow issue of whether a footnote in a memorandum accompanying Brooks’ pro se § 2255 motion was sufficient to assert an independent *586claim of ineffective assistance of counsel. We hold the footnote sufficiently asserted a claim that Brooks was denied his Sixth Amendment right to effective assistance of counsel because his attorney failed to advise him whether to accept plea offers. See Brown v. Roe, 279 F.3d 742, 746 (9th Cir.2002) (“Pro se habeas petitioners are to be afforded ‘the benefit of any doubt.’ ”).
Because the district court failed to address this issue, we vacate the order denying reconsideration and remand the case to the district court to grant the motion for reconsideration and to consider this claim.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.